UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1306


In re: JAMES LESTER ROUDABUSH, JR.,

                       Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   May 19, 2015                    Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James Lester Roudabush, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James       Lester    Roudabush,       Jr.,    petitions         for    a     writ        of

mandamus, seeking an order from this court directing federal

officials to return to him legal paperwork relative to several

ongoing civil actions and to refrain from interfering in those

actions       or    any    other    actions    he    might     file     in     the    future.

We conclude that Roudabush is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in   extraordinary          circumstances.           Kerr    v.    U.S.       Dist.    Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17       (4th    Cir.    2003).         Further,      mandamus         relief        is

available only when the petitioner has a clear right to the

relief sought.             In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135,    138    (4th       Cir.    1988).      Mandamus      may   not     be    used        as    a

substitute for appeal.               In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).              The relief sought by Roudabush is not

available by way of mandamus.                     Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for a

writ of mandamus.                We dispense with oral argument because the

facts    and       legal    contentions     are     adequately      presented          in    the

materials      before       this    court   and     argument      would       not     aid    the

decisional process.



                                                                         PETITION DENIED

                                              2